Citation Nr: 1403798	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-40 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Howard W. Bushey, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter




ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1959 to March 1961 and from January 1962 to March 1980.  He died on August [redacted], 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In this regard, while a November 2008 rating decision initially denied service connection for the cause of the Veteran's death, in December 2008, the appellant submitted additional evidence consisting of a medical opinion and, therefore, her claim was reconsidered in the May 2009 rating decision.  38 C.F.R. § 3.156(b) (2013).  In May 2012 the Board remanded the appellant's case for additional development and the case now returns for further appellate review.  

The appellant and her daughter testified via video-conference before the undersigned Veterans Law Judge in May 2011.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

The Board notes that, in January 2013 communication, the appellant's attorney requested a hearing before a Decision Review Officer at the RO; however, in a March 2013 communication, he withdrew such request.

The Board further observes that, in December 2013, the appellant submitted a statement on a VA Form 9 and indicated that she desired a Board hearing via video-conference.  However, as indicated previously, the appellant has already been afforded a Board hearing before the undersigned Veterans Law Judge in May 2011.  VA regulations provide that, upon request, a participant is entitled to a hearing before the Board, subject to certain limitations, to include that only one hearing before the Board will be conducted.  38 C.F.R. § 20.1507(b)(1).  Therefore, as the appellant has already been afforded her one hearing before the Board in May 2011, the Board denies her December 2013 request for a second Board hearing.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran died in August 2007, and the immediate cause of death listed on the initial death certificate, dated in September 2007, was myocardial infarct.

2.  In an April 2011 amended death certificate, the immediate cause of death was listed as chronic obstructive pulmonary disease (COPD), and asbestosis was listed as leading to the immediate cause.

3.  At the time of the Veteran's death, service connection was not in effect for any disability.

4.  The preponderance of the evidence is against a finding that a disability of service origin or a service-connected disability caused or contributed to the Veteran's death.



CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In the context of a claim for dependency and indemnity compensation (DIC) benefits, which includes a claim for service connection for the cause of the Veteran's death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, letters were provided to the appellant in October 2007 and February 2009, prior to the initial unfavorable decision issued in May 2009.  Such letters advised the appellant that, in order to establish entitlement to the cause of the Veteran's death, i.e., DIC benefits, the evidence must show a reasonable possibility that the condition that contributed to the Veteran's death was caused by injury or disease that began in service.  Such letter further informed her that the evidence needed to show that the Veteran died in service or that his service-connected conditions caused or contributed to his death.  In other words, the appellant was notified that the evidence must show he died while on active duty or from a service-related injury or disease.  Therefore, such letters complied with Hupp elements (2) and (3).  While the appellant was not provided a statement of the conditions for which the Veteran was service-connected at the time of his death (Hupp element (1)), the Board finds no prejudice in proceeding with a decision at this time as the Veteran was not service-connected for any disability at the time of his death.

The Board observes that the appellant was not provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  However, the Board finds no prejudice in proceeding with a decision regarding the appellant's claim for service connection for the cause of the Veteran's death.  In this regard, as the Board concludes herein that the preponderance of the evidence is against her claim, any question as to the appropriate effective date to be assigned is rendered moot.  Therefore, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

Relevant to the duty to assist, the Veteran's service treatment records and private treatment records have been obtained and considered.  The appellant has not identified any additional, outstanding records necessary to decide her pending appeal.   

Additionally, a VA opinion was obtained regarding the Veteran's cause of death in May 2013.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In this regard, the Board notes that the VA examiner offered an etiological opinion as to the relationship between the Veteran's claimed disability and his cause of death, and based his conclusion on his review of the record.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue decided herein has been met.  

In May 2011, the appellant was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2011 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the appellant's contentions as to the cause of the Veteran's death was solicited, to include her allegation that the Veteran was exposed to asbestos during service and ultimately died from an asbestos-related disease.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, subsequent to such hearing and following the Board's May 2012 remand, additional evidence and a medical opinion were obtained.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As indicated previously, in May 2012, the Board remanded the case for additional development.  Specifically, the Board directed the AOJ to review all evidence received since the issuance of the September 2010 statement of the case and, thereafter, conduct any development, to include obtaining a medical opinion, deemed necessary to decide the claim.  Finally, the appellant's claim should be readjudicated based on the entirety of the evidence and, if such remained denied, she should be issued a supplemental statement of the case.  In compliance with such directives, the AOJ obtained a medical opinion in May 2013 and, thereafter, considered and reviewed all evidence of record in the August 2013 supplemental statement of the case.  Therefore, the Board finds that the AOJ has substantially complied with the May 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of a result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim. 

II.  Analysis

To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability will be considered the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran died on August [redacted], 2007.  The initial death certificate indicated that the immediate cause of death was myocardial infarct.  No autopsy was conducted.  In April 2011, the death certificate was amended to list COPD as the immediate cause of death, and asbestosis as leading to the immediate cause.  At the time of the Veteran's death, he was not service-connected for any disability, and no claims for entitlement to service connection were pending.

The appellant contends that the Veteran's death was caused by asbestosis, which was caused by his service.  During her May 2011 Board hearing, her attorney stated that the Veteran served on the USS Saratoga and was assigned to a fire control team "during a period of a fatal engine fire that included the burning of asbestos insulation in the engine room."  The Veteran's VA Form DD-214 confirms that during his active service, between June 1959 and March 1961, he served on the USS Saratoga and his military occupational specialty (MOS) was fire control technician.  The Board finds that asbestos exposure is consistent with the Veteran's MOS and will thus acknowledge that the Veteran was exposed to asbestos during active service.

The Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 ("VA Manual").  Also, an opinion by VA's Office of General Counsel (OGC) discussed the proper way of developing asbestos claims.  See VAOPGCPREC 4-2000 (Apr. 13, 2000).

The VA Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  The VA Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos-related diseases/abnormalities: fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id. at Subsection (d).  Thus, an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  If the evidence supports a conclusion that the Veteran's current disability, while caused by asbestos exposure, is due to intervening post-service exposure, the opinion must be very specific explaining the basis for this finding.  See McGinty, supra.

In October 2008, Dr. L.B., the Veteran's private physician, submitted a letter regarding his condition.  She stated:
	
Chest CT performed June 21, 2007 revealed bilateral pleural plaques as well as emphysematous changes.  Pulmonary function tests done June 26, 2007 showed mild air flow obstruction, moderate restrictive changes, and severe reduction in DLCO.  The restrictive lung defect and pleural plaque findings are consistent with prior asbestos exposure.  This condition could have contributed to or caused his death.

The appellant submitted records of the Veteran's treatment with Dr. L.B. during June 2007 and July 2007.  A June 2007 initial office visit report shows that the Veteran was referred to Dr. L.B. by Dr. F.G., the Veteran's primary physician, because a chest x-ray showed "abnormality consistent with pleural plaque."  Dr. L.B. further noted that she "[r]eviewed chest radiograph which shows calcification along the pleura consistent with pleural plaques."  Later that month, the Veteran had a CT scan of his chest.  On a diagnostic report, the reading radiologist, Dr. R.P., stated that his impression was, "[c]hanges of centriacinar emphysema, as well as bilateral calcified pleural plaques, and probable 5 mm noncalcified pleural plaque causing nodular density in superior aspect right major fissure."  July 2007 treatment records show that Dr. L.B. determined that the Veteran had asbestosis and COPD.  However, no explanation or rationale for the diagnoses was provided.

The appellant submitted research articles in October 2010 discussing asbestos-related fibrosis of the lungs (asbestosis) and pleura, occupational lung disease, and dynamic pulmonary function.  

In October 2010, the appellant submitted a statement from her friend, Dr. G.B., who noted that he was not the Veteran's physician and was not an expert in pulmonary or cardiac disease.  He stated that Dr. L.B.'s conclusion that the Veteran had asbestosis is "based on solid evidence."  He also conducted a literature search and summarized the results regarding asbestosis and its progression.  Dr. G.B.'s conclusion was that "[the Veteran's] lung pattern is consistent with asbestosis and with his smoking history," and that "it is likely as not that asbestosis was a major contribution to his death."  

In May 2013, a VA examiner reviewed the Veteran's claims file, to include private medical records, imaging reports, and the original and amended death certificates.  The examiner acknowledged that the Veteran was exposed to asbestos during service.  He stated, "[t]he Veteran had pleural plaques on a CT of the thorax and these may be attributed to asbestos exposure, as is the case with this Veteran, who was primarily exposed during a specific cleanup operation in the engine room after a fire."  The examiner determined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was:

Small exposures to asbestos such as this may lead to asbestos-related pleural plaques.  Large amounts of asbestos exposure over time lead to pulmonary scarring and fibrosis within the lung tissue itself, not just on the pleural surfaces.  In this case, there is no pulmonary scarring or fibrosis noted on the CT of the thorax in 2007.  Furthermore, it is clear from the CT that the Veteran did not die from mesothelioma.  He had emphysematous lung disease, which is the effect of smoking, not asbestos exposure.  Connections in the literature between asbestos exposure and emphasematous lung disease are not substantiated.  So, in the absence of parenchymal fibrosis, it is incorrect to diagnose this Veteran with asbestosis.  He had asbestos-related pleural plaques.

His pulmonary function testing on 6/26/07 shows a severe obstructive impairment.  The FEV1/FVC ratio is 0.68.  The residual volume (89% predicted) shows air-trapping, which is also consistent with obstructive lung disease.  It is incorrect to call this a restrictive impairment because when there is severe obstructive lung disease, the total lung capacity is also decreased.  In this case it is 66% predicted.  The RV/TLC ratio is 125% of predicted.  This is a pseudo-restriction and is due to emphysema.  This is not consistent with asbestosis.

The presence of asbestos-related pleural plaques confirms exposure to asbestos.  However, this exposure 1) did not cause asbestosis and 2) did not hasten or cause death.

The claims file includes conflicting medical opinions with regard to the Veteran's cause of death and whether he had asbestosis before he died.  Thus, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Garielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Board finds that Dr. L.B.'s October 2008 letter lacks probative value and thus does not provide a basis to warrant service connection.  Dr. L.B. opined that the Veteran's "condition could have contributed or caused his death."  (Emphasis added).  This opinion is not definitive or specific.  In this regard, medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (finding that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (finding that a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  Further, as to the Veteran's diagnosis of asbestosis, Dr. L.B. did not state in her letter that the Veteran was diagnosed with asbestosis prior to his death.  Rather, she stated that his "restrictive lung defect and pleural plaque findings are consistent with prior asbestos exposure."  

The Board notes that there is one reference to a diagnosis of asbestosis in the Veteran's medical records dated prior to his death.  Treatment records from Dr. L.B. dated July 25, 2007, note that the Veteran's assessment was asbestosis and COPD.  However there is no further discussion as to the basis of the diagnosis.  See Sklar v. Brown, 5 Vet. App. 140, 146 (1993) (finding that the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion).  Further, the Board finds that Dr. L.B.'s omission of any asbestosis diagnosis in her October 2008 letter weighs against the claim that the Veteran had asbestosis before his death.  

The Board also affords no probative value to Dr. G.B.'s opinion.  Dr. G.B. did not review the Veteran's claims file or medical records.  Dr. G.B. stated that the Veteran's "lung deficit pattern is consistent with asbestosis and with his smoking history," and opined that "it is as likely as not that asbestosis was a major contribution to his death."  However, Dr. G.B. did not explain how he determined that asbestosis, rather than the Veteran's smoking history, contributed to his death.  The Board affords this opinion limited probative value as it does not contain a clearly stated rationale.  See Nieves-Rodrieguez, supra; Stefl, supra.

In contrast, the May 2013 VA examiner reviewed the Veteran's entire claims file and provided a thorough analysis as to the Veteran's condition before his death.  The examiner provided a reasoned explanation as to why the Veteran's pulmonary function test results were not consistent with asbestosis.  The examiner also acknowledged that the Veteran's CT scans showed plural plaques consistent with asbestos exposure but found that there was no pulmonary scarring or fibrosis.  He concluded that the Veteran did not have asbestosis because there was no parenchymal fibrosis.  The May 2013 opinion included a clear conclusion with supporting data as well as reasoned medical explanations.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board affords the opinion great probative value.

The Board notes that, in October 2010, the appellant submitted research articles on asbestos exposure.  Generally, competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  The submitted articles provide only general information on asbestos exposure and related disorders.  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion." Id.   (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)).  Therefore, as such treatise evidence provides only general information rather than a generic relationship with a degree of certainty such that, under the facts of this specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, they are not relevant as to whether the Veteran's death was caused by a disability related to his service and, therefore, are afforded no probative weight.

The Board has considered that the Veteran's death certificate was amended in April 2011 to include COPD as the immediate cause of death, and asbestosis as a condition leading to the immediate cause of death.  However, the Board does not find that this amendment persuasively shows that the Veteran had asbestosis or that any such asbestosis contributed substantially or materially to the Veteran's death.  The physician who signed the death certificate provided no rationale or reasoning to explain her decision to amend the certificate to add a reference to COPD and asbestosis, or to explain why these disorders were not listed on the original death certificate.  It appears that the physician revised the Veteran's death certificate only after being requested by the Veteran's family to do so.  Further, the same evidence considered for the initial death certificate was considered for the amended death certificate, and yet asbestosis and COPD were not included on the original death certificate.  The Board points out that the weight of a medical opinion is diminished where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  See also Bloom v. West, 12 Vet. App. 185, 187 (1999); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board has also considered the appellant's statements that the Veteran's death was caused by asbestosis, which was caused by his active service.  However, as a lay person, she is not competent to offer an opinion regarding a diagnosis of asbestosis or its relation to service.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be addressed competently by lay evidence, and the appellant's own opinion is not probative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, the most probative evidence of record shows that a disability of service origin did not cause or contribute to the Veteran's death.  The Board has considered the applicability of the benefit of the doubt doctrine.  While the Board is sympathetic to the appellant's contentions, the preponderance of the evidence is against her claim of entitlement to service connection for the cause of the Veteran's death and, as such, that doctrine is not applicable in the instant appeal and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


